Dear Mr. Murray:
As we discussed, your recent opinion request has been directed to me for research and response. I appreciated the opportunity to review the matter with you in order to obtain additional clarifications.
In the request for opinion, which you also direct to the Louisiana Board of Ethics, you ask the following:
      Is the position of parish librarian inconsistent with that of an elected School Board member where three of the Library Board members are employed by the Parish School Board?
      If this is not an inconsistent position, can the three School Board employees vote on filling the librarian position considering the application of the School Board member?
      Assuming that the Library Board does offer the librarian position to the member of the School Board can that person serve in both capacities?
The first two queries, as you suggested in our conversation, are more within the purview of the Louisiana Board of Ethics. It will be up to that board to determine the proper relationships between employees of the School Board and the elected member.
We answer your third question by reviewing the provisions of the Louisiana Dual Officeholding and Dual Employment Laws, LSA-R.S.42:61, et seq., and in particular the statute which seems most applicable, LSA-R.S. 42:63(D):
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added.)
The creation of local libraries is found in LSA-R.S. 25:211 to25:223, inclusive. A Library Board is an agency of the parish, a "political subdivision" of the state. LSA-R.S. 42:62(9)
The school board member holds office within another political subdivision of this state. In LSA-R.S. 42:62(9) school boards and parishes are considered separate political subdivisions. The law permits an individual to hold elective office and employment or appointment simultaneously in separate political subdivisions.
We conclude, therefore, that the school board member may continue as an elected member of the school board and serve as the parish librarian. As previously stated, we defer the issues surrounding the selection of the librarian to the Board of Ethics.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL
Date Received: Date Released:
JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL